Title: From James Madison to Robert Smith, 29 July 1802
From: Madison, James
To: Smith, Robert


Sir
Department of State July 29th. 1802.
It being thought proper that $30,000 should be transmitted to the Consul at algiers, by the ship General Greene, I request that you will please to give the proper instructions to Lt. Chauncy to receive that sum from the orders of the secretary of the Treasury, and deliver it at algiers to the American Consul there, with a further instruction to receive the money back from the Consul, if not applied as intended, and to place it as soon as he conveniently can, on board one of our Frigates to be returned to the United States under the arrangements and directions of Captain Morris, I request also that you will please to instruct Lt. Chauncy to take on board the ship commanded by him, one hundred Gun carriages intended by the President for the Emperor of Morocco, and to deliver the same at Tangiers to the order of James Simpson Consul of the United States at that place. I have the Honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).


